DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/525,726, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosure of 15/525,726 does not provide support for the limitation that the support structure and the body are both formed from a hard plastic material. The disclosure of 15/525,726 does not provide support for the limitation that the body comprises a depression along the front surface of the handle, wherein the grooves extend along the depression. Accordingly, claims 3, 9-14, and 16-17 are not entitled to the benefit of the prior application.
Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide antecedent basis or support for the support structure and the body are both formed from a hard plastic material, that the body comprises a depression along the front surface of the handle, or wherein the grooves extend along the depression.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the body comprises a depression along the front surface of the handle, wherein the grooves extend along the depression must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first component" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 12 recites that “the handle portion further comprises: an outer surface…a support structure comprising an outer surface…and a body comprising an outer surface…” It is unclear to the examiner if the support structure and body both comprise portions of the same outer surface? Also, claim 10, from which claim 12 depends, recites “…a front surface and a rear surface opposite the front surface…” In claim 12, are the claimed “front surface portion” and “rear surface portion” the same as the front and rear surfaces of claim 10?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 5-10, 12-13, 15-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friese et al., DE 19858102 (see also English translation).
	Friese et al. disclose the claimed invention including a handle (1, 2; Figures 17-18) and a head that extend collectively along a longitudinal axis (Figures 17-18), the handle comprising a support structure that comprises a frame portion having an outer surface that forms an entirety of an exposed outer periphery of the handle (frame portion is the peripheral portion of 4 where reference numeral 4 is located in Figures 2-16) and an inner surface that defines an inner void (the inner surface of the frame portion of 4, void filled by interior wall members 4 and extrusions 3, Figures 2-16), a web portion extending from the inner surface of the frame portion and at least partially filling the inner void defined by the frame portion (interior wall members of 4, Figures 2-16), the web portion having a reduced thickness relative to the frame portion (see embodiments shown in Figures 2-16, particularly Figures 3-4, 6-16), and a body that covers the web portion of the support structure and at least a portion of the inner surface of the frame portion (3, see Figures 2-16), the body comprising an outer surface that forms an exposed front surface of the handle (Figures 2-16 are a cross section as noted in page 3 of English translation, the upper surface of Figures 2-16 are the exposed front surface), wherein the outer surface of the body comprises a plurality of grooves that are elongated in a direction of the longitudinal axis (grooves shown in cross section, particularly Figures 4, 6-16, in some instances the grooves are formed where the web and body intersect at the outer surface and/or front surface). Regarding claim 2, the outer surface of the body also forms an exposed rear surface of the handle (see embodiments of Figures 3-4, 7-13, 16), wherein the plurality of grooves comprises a first plurality of grooves located along the front surface of the handle and a second plurality of grooves located along the exposed rear surface of the handle (particularly the embodiments of Figures 4, 8, and 11, grooves shown in cross-section, the grooves are formed where the web and body intersect at the outer surface and/or front surface). Regarding claim 3, the support structure and body are formed from a hard plastic (in that the Applicant in their disclosure may be considering thermoplastic elastomer a hard plastic, see page 3 of English translation that describes the rubber-like materials being used as well as first and second materials that are molded). Regarding claim 5, the frame portion comprises front and rear surfaces (Figures 2-16) and the outer surface comprises first and second side surface portions (Figures 2-16), and a proximal surface portion (Figures 2-16), and the first and second side portions and proximal surface portion of the outer surface of the frame portion of the support structure and at least a portion of the front and rear surfaces of the frame portion of the support structure are exposed (see Figures 2-16 and 18). Regarding claim 6, the frame portion of the support structure comprises front and rear surfaces (Figures 2-16), the web portion of the support structure comprises a front surface and rear surface opposite the front surface (Figures 2-16), the front surface of the web portion being recessed relative to the front surface of the frame portion to define a front cavity and the rear surface of the web portion being recessed relative to the rear surface of the frame portion to define a rear cavity (particularly the embodiments of Figures 3-4, 8-13, and 16 have front and rear cavities in the recessed web portions), wherein the body is disposed within each of the front and rear cavities (in the embodiments of Figures 3-4, 8-13, and 16), the outer surface of the body protruding from the front and rear surfaces of the support structures (see embodiments of Figures 3-4, 8-13, and 16). Regarding claim 7, the body covers a first portion of the front surface of the frame and a first portion of the rear surface of the frame portion (Figures 3-4, 8-13, and 16), a second portion of the front surface of the frame portion and a second portion of the rear surface of the frame portion surrounding the body and being exposed (Figures 3-4, 8-13, and 16). Regarding claim 8, the body further comprises a head portion having a front surface and a rear surface opposite the front surface (all unlabeled, see Figures 17-18, the bristles extending from a front surface), an exposed peripheral surface of the head portion is formed entirely by the support structure (Figures 17-18, part of 4), further comprising a plurality of cleaning elements coupled to and extending from the head portion (Figure 17). Regarding claim 9, the body comprises a depression along the exposed front surface of the handle, wherein the plurality of grooves extend along the depression (particularly the embodiment of Figures 6, 8, or 15, where there is a depression in the body 3 with the grooves are formed where the web and body intersect at the outer surface and/or front surface). Regarding claim 10, there is a head portion comprising tooth cleaning elements (unlabeled, Figure 17), a handle portion (1, 2; Figures 17-18) comprising a front surface (shown facing upwards in Figure 17 and in cross section in Figures 2-16) and a rear surface opposite the front surface (shown facing downwards in Figures 2-17), a finger depression located along the front surface (embodiments of Figures 3, 6, 8, 10, 15 where there is a depression in 3), a first plurality of grooves located along the front surface and extending along the first finger depression (the grooves are formed where the web 4 and body 3 intersect at the outer surface and/or front surface, Figures 3, 6, 8, 10, 15), and a second plurality of grooves located along the rear surface (the grooves are formed where the web 4 and body 3 intersect at the outer surface and/or front surface, Figures 3, 8, 10, 15). Regarding claim 12, there is an outer surface comprising a front surface portion (portions facing upward in Figures), a rear surface portion (portions facing downwards), a first side surface portion (side portion facing to the right in Figures 2-16), a second side surface portion of the outer surface of the handle portion (side portion facing to the right in Figures 2-16), a support structure comprising an outer surface forming portions of the front surface, rear surface, first and second side surfaces of the handle (see Figures), and a body comprising an outer surface that forms a portion of the front surface, rear surface, finger depression, and the grooves (the body is 3, see Figures 2-16). Regarding claim 13, a perimeter portion of the support structure surrounds the body along each of the front and rear surface portions of the outer surface of the handle portion (Figures 2-16), wherein the support structure forms an entirety of the first and second side surface portions of the handle portion (Figures 2-16). Regarding claim 15, there is an oral care implement comprising proximal end, a distal end, and a longitudinal axis between the proximal end and distal ends (Figures 17-18), a support structure comprising a frame portion (4) having an inner surface that defines an inner void (interior of walls of 4), an outer surface, a front surface, a rear surface (see Figures 2-16 for unlabeled outer, front and rear surfaces), and a web portion that is connected to the inner surface of the frame portion and extends across the inner void (portions with reference numbers 4 on the periphery is the frame portion, the web portion includes walls 4 that is interior from the periphery, see cross section in Figures 2-16), the frame portion having a first thickness measured between the front and rear surfaces of the frame portion (Figures 2-16) and the web portion having a second thickness measured between front and rear surfaces of the web portion (Figures 2-16), the second thickness being less than the first thickness such that a front recess cavity is defined between the front surface of the web portion and the front surface of the frame portion and a rear recess cavity is defined between the rear surface of the web portion and the rear surface of the frame portion (Figures 2-16, the cavity is filled with body 3), and a body (3) comprising a first portion located within the front recess cavity and having an outer surface that protrudes from a front plane on which the front surface of the support structure lies and a second portion located within the rear surface cavity and having an outer surface that protrudes from a rear plane on which the rear surface of the support structure lies (these limitations are best shown in Figures 4, 8-13, and 16), wherein a first plurality of longitudinal elongated grooves are formed into the outer surface of the first portion of the body and a second plurality of elongated grooves are formed into the outer surface of the second portion of the body (grooves shown in cross-section, the grooves are formed where the web and body intersect at the outer surface and/or front surface). Regarding claim 16, the support structure and body are separate components that are both formed from a hard plastic (in that the Applicant in their disclosure may be considering thermoplastic elastomer a hard plastic, see page 3 of English translation that describes the rubber-like materials being used as well as first and second materials that are molded). Regarding claim 17, there is a finger depression formed in the outer surface of the first portion of the body (depression within body 3, see embodiments of Figures 4 or 10), the first plurality of longitudinally elongated grooves extending along the finger depression (the grooves are formed where the web and body intersect at the outer surface and/or front surface, Figures 4 or 10). Regarding claim 20, there is a head portion and handle portion (Figures 17-18), wherein the support structure forms an exposed peripheral surface of the head portion and handle portion (Figures 2-16 and 18).
6.	Claim(s) 10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proulx, CA 2261355.
	Proulx discloses the claimed invention including a head portion (40) comprising tooth cleaning elements (50), a handle portion (20) comprising a front surface (shown facing upwards in Figure 1) and a rear surface opposite the front surface (shown facing upwards in Figure 2), a finger depression located along the front surface (21A, 21B, 21C), a first plurality of grooves located along the front surface and extending along the first finger depression (grooves located between ribs 27, Figure 1), and a second plurality of grooves located along the rear surface (grooves located between ribs 27, Figure 2). Regarding claim 12, there is an outer surface comprising a front surface portion (portions facing upward in Figure 1), a rear surface portion (portions facing upward in Figure 2), a first side surface portion (side portion facing to the right in Figure 1), a second side surface portion of the outer surface of the handle portion (side portion facing to the right in Figure 2), a support structure comprising an outer surface forming portions of the front surface, rear surface, first and second side surfaces of the handle (the support structure in an interior structure of the handle 20 that shares its surfaces with the outer surface, Figures 1-2), and a body comprising an outer surface that forms a portion of the front surface, rear surface, finger depression, and the grooves (the body is the part that makes up the handle where there are grooves and depressions, Figures 1-2). Regarding claim 13, a perimeter portion of the support structure surrounds the body along each of the front and rear surface portions of the outer surface of the handle portion (Figures 1-2), wherein the support structure forms an entirety of the first and second side surface portions of the handle portion (Figures 1-2). Regarding claim 14, the handle portion comprises a proximal end and a distal end (ends of handle 20), wherein at least one of the first plurality of grooves extends continuously along at least a portion of a first axial portion of the handle portion located between the finger depression and the proximal end of the handle portion (grooves run continuously in at least a portion of an axial portion of the handle between the finger depression and proximal end of the handle, Figures 1-2), there is a second axial portion of the handle portion located along the first finger depression (Figures 1-2), and a third axial portion of the handle portion located between the first finger depression and distal end of the hand portion (Figures 1-2).
7.	Claim(s) 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hohlbein et al., US 2019/0313779.
	Hohlbein et al. disclose the claimed invention including a head portion (200) comprising tooth cleaning elements (240), a handle portion (100) comprising a front surface (14) and a rear surface opposite the front surface (15), a finger depression located along the front surface (45), a first plurality of grooves located along the front surface and extending along the first finger depression (41), and a second plurality of grooves located along the rear surface (42). Regarding claim 11, the handle comprises a proximal end (12), a distal end (13), and a longitudinal axis extending between the proximal and distal ends (A-A), a distance measured between adjacent ones of the first plurality of grooves increases along at least a portion of a length of the first plurality of grooves moving from the proximal end of the handle portion towards the distal end of the handle portion (Figures 3-4). Regarding claim 12, there is an outer surface comprising a front surface portion (see Figures), a rear surface portion (see Figures), a first side surface portion (see Figures), a second side surface portion of the outer surface of the handle portion (see Figures), a support structure (500) comprising an outer surface forming portions of the front surface, rear surface, first and second side surfaces of the handle (see Figures 3 and 6-8), and a body (600) comprising an outer surface that forms a portion of the front surface, rear surface, finger depression, and the grooves (see Figures 3 and 6-8). Regarding claim 13, a perimeter portion of the support structure surrounds the body along each of the front and rear surface portions of the outer surface of the handle portion (see Figures 3 and 6-8), wherein the support structure forms an entirety of the first and second side surface portions of the handle portion (see Figures 3 and 6-8). Regarding claim 14, the handle portion comprises a proximal end (12) and a distal end (13), wherein at least one of the first plurality of grooves extends continuously along at least a portion of a first axial portion of the handle portion located between the finger depression and the proximal end of the handle portion (Figures 1-2), there is a second axial portion of the handle portion located along the first finger depression (Figures 1-2), and a third axial portion of the handle portion located between the first finger depression and distal end of the hand portion (Figures 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim(s) 4 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friese et al., DE 19858102 (see also English translation) in view of KR 20100001938.
	Friese et al. disclose all elements previously discussed above including that the handle comprises a proximal end and a distal end (Figures 17-18), however fail to disclose that a distance measured between adjacent ones of a plurality of grooves increases moving along from the proximal end of the handle towards the distal end of the handle or that the first plurality of longitudinally elongated grooves comprise first and second external grooves and first and second internal grooves that are located between the first and second external grooves, wherein the first and second internal grooves diverge from one another with increasing distance from the proximal end towards the distal end and wherein the first and second external grooves diverge from one another with increasing distance from the proximal end of the implement to a transition region and then converge towards one another from the transition region to terminal ends of the first and second grooves. 
	KR 20100001938 teaches a similar brush implement wherein its handle comprises a proximal end and a distal end (Figure 1), and teaches a number of grooves (see 31.30 in Figures 1-2), wherein between adjacent ones of a plurality of grooves increases moving along from the proximal end of the handle towards the distal end of the handle or that the first plurality of longitudinally elongated grooves comprise first and second external grooves and first and second internal grooves that are located between the first and second external grooves (any pairing of externally and internally located grooves, Figure 1), wherein the first and second internal grooves diverge from one another with increasing distance from the proximal end towards the distal end and wherein the first and second external grooves diverge from one another with increasing distance from the proximal end of the implement to a transition region and then converge towards one another from the transition region to terminal ends of the first and second grooves (to follow the overall diameter and varying cross section size and contour of the handle, as shown in Figure 1). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the longitudinal grooves, including first and second internal and external grooves of Friese et al., so that they are configured in a manner improving the grip of the handle as taught by KR 20100001938 so that a distance measured between adjacent ones of a plurality of grooves increases moving along from the proximal end of the handle towards the distal end of the handle or that the first plurality of longitudinally elongated grooves comprise first and second external grooves and first and second internal grooves that are located between the first and second external grooves, wherein the first and second internal grooves diverge from one another with increasing distance from the proximal end towards the distal end and wherein the first and second external grooves diverge from one another with increasing distance from the proximal end of the implement to a transition region and then converge towards one another from the transition region to terminal ends of the first and second grooves.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 11-14 of copending Application No. 17/248412 (publication US 2021/0145159 A1) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are nearly verbatim, however the present application does not require a second finger depression as claimed in ‘412. Claims 11-14 of the present application are also nearly verbatim to claims 11-14 of ‘412, however the present application uses different terms to refer to the oral care implement, including using the terminology “support structure” instead of “a first component” and “a body” instead of “a second component”.  It would have been obvious for one of ordinary skill in the art before the effective filing date to modify claim 10 so that it does not include a second finger depression and to modify the terminology used so that it specifically encompasses a support structure and a body, in order to better characterize the invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
8	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US D 324,775 to Kreisher et al. additionally teaches an oral care implement having a handle with grooves, wherein a distance measured between adjacent grooves increases from one end of the handle to the other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg